Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 4, 2017

                                           No. 04-17-00272-CR

                                    IN RE Dominic S. ANDERSON

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On May 1, 2017, Relator filed a petition for writ of mandamus. The court has considered
the petition and is of the opinion Relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on May 4, 2017.




                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4 day of May, 2017.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 14-2309-CR-A, styled State of Texas v. Dominic S. Anderson, pending in
the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William Old presiding.